Exhibit 10.22

 

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

ORP ONE L.L.C.,

a Maryland limited liability company

 

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

TMF I FAIRLANE, LLC,

a Delaware limited liability company

 

 

 

AS PURCHASER

 

 

 

 

 

FAIRLANE EAST APARTMENTS


TABLE OF CONTENTS

 

                                                                          Page

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

6

 

3.7

Jointly Owned Facilities

6

 

3.8

Inventory of Fixtures and Tangible Personal Property

7

 

ARTICLE IV

TITLE

7

 

4.1

Title Documents

7

 

4.2

Survey

7

 

4.3

Objection and Response Process

7

 

4.4

Permitted Exceptions

8

 

4.5

Existing Deed of Trust

8

 

4.6

Subsequently Disclosed Exceptions

8

 

4.7

SEC Clearance Period

9

 

4.8

Purchaser Financing

11

 

ARTICLE V

CLOSING

12

 

5.1

Closing Date

12

 

5.2

Seller Closing Deliveries

12

 

5.3

Purchaser Closing Deliveries

13

 

5.4

Closing Prorations and Adjustments

14

 

5.5

Post Closing Adjustments

17

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

17

 

6.1

Seller’s Representations

17

 

6.2

AS-IS

19

 

6.3

Survival of Seller’s Representations

20

 

6.4

Definition of Seller’s Knowledge

20

 

6.5

Representations and Warranties of Purchaser

21

 

ARTICLE VII

OPERATION OF THE PROPERTY

22

 

7.1

Leases and Property Contracts

22

 

7.2

General Operation of Property

22

 

7.3

Liens

22

 

7.4

Tax Appeals

22

 

7.5

Rent-Ready Units

23

 

7.6

Notices

23

 

7.7

Association Litigation

23

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

23

 

8.1

Purchaser’s Conditions to Closing

24

 

8.2

Seller’s Conditions to Closing

24

 

ARTICLE IX

BROKERAGE

25

 

9.1

Indemnity

25

 

9.2

Broker Commission

25

 

ARTICLE X

DEFAULTS AND REMEDIES

25

 

10.1

Purchaser Default

26

 

10.2

Seller Default

26

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

27

 

11.1

Major Damage

27

 

11.2

Minor Damage

27

 

11.3

Closing

27

 

11.4

Repairs

28

 

11.5

Lender Refusal to Fund

28

 

ARTICLE XII

EMINENT DOMAIN

28

 

12.1

Eminent Domain

28

 

ARTICLE XIII

MISCELLANEOUS

29

 

13.1

Binding Effect of Contract

29

 

13.2

Exhibits and Schedules

29

 

13.3

Assignability

29

 

13.4

Captions

29

 

13.5

Number and Gender of Words

29

 

13.6

Notices

29

 

13.7

Governing Law and Venue

32

 

13.8

Entire Agreement

32

 

13.9

Amendments

32

 

13.10

Severability

32

 

13.11

Multiple Counterparts/Facsimile Signatures

32

 

13.12

Construction

32

 

13.13

Confidentiality

32

 

13.14

Time of the Essence

33

 

13.15

Waiver

33

 

13.16

Attorneys’ Fees

33

 

13.17

Time Zone/Time Periods

33

 

13.18

1031 Exchange

34

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

34

 

13.20

ADA Disclosure

34

 

13.21

No Recording

34

 

13.22

Relationship of Parties

34

 

13.23

AIMCO Marks

35

 

13.24

Non-Solicitation of Employees

35

 

13.25

Survival

35

 

13.26

Multiple Purchasers

35

 

13.27

WAIVER OF JURY TRIAL

35

 

13.28

Exclusive Negotiations

35

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

36

 

14.1

Disclosure

36

 

14.2

Consent Agreement

36

 

 

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

Exhibit I            Form of Michigan Property Transfer Affidavit

 

SCHEDULES

 

Schedule 1       Defined Terms

 

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 11th
day of October, 2010 (the "Effective Date"), by and between ORP ONE L.L.C., a
Delaware limited liability company, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and TMF I
FAIRLANE, LLC, a Delaware limited liability company, having a principal address
at 360 N. Michigan Avenue, Suite 1400, Chicago, Illinois 60601 ("Purchaser").

 

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in Wayne County, Michigan, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Fairlane East Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $14,000,000.00,
payable by Purchaser, as follows:

2.2.1        Within 2 Business Days after the Effective Date, Purchaser shall
deliver to Stewart Title Guaranty Company, 1980 Post Oak Boulevard, Suite 610,
Houston, Texas 77056; Attention:  Wendy Howell; Telephone:  (800) 729-1906;
Facsimile:  (713) 552-1703 ("Escrow Agent" or "Title Insurer") an initial
deposit (the "Initial Deposit") of $150,000.00 by wire transfer of immediately
available funds ("Good Funds"). 

2.2.2        Within one (1) Business Day after the Feasibility Period expires,
Purchaser shall deliver to Escrow Agent an additional deposit (the "Additional
Deposit") of $350,000.00 by wire transfer of Good Funds. 

2.2.3        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than 12:00
p.m. on the Closing Date.

2.3              Escrow Provisions Regarding Deposit.

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in an FDIC-insured, interest-bearing bank account
or FDIC-insured money market fund reasonably approved by Purchaser and Seller,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2        Escrow Agent shall hold and apply the Deposit in strict accordance
with the terms of this Contract.  The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.

2.3.3        Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand),
if prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser's
obligations set forth in Section 3.5.2.

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence.  Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney's
fees, incurred in connection with the performance of Escrow Agent's duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including November 10, 2010 (the "Feasibility Period"), Purchaser, and its
agents, contractors, engineers, surveyors, attorneys, and employees
(collectively, "Consultants") shall, at no cost or expense to Seller, have the
right from time to time to enter onto the Property to conduct and make any and
all customary studies, tests, examinations, inquiries, inspections and
investigations  of or concerning the Property, review the Materials and
otherwise confirm any and all matters which Purchaser may reasonably desire to
confirm with respect to the Property and Purchaser's intended use thereof
(collectively, the "Inspections").  Purchaser and its Consultants shall continue
to have the right to enter the Property after expiration of the Feasibility
Period up to the Closing Date; provided, however, such right shall be:  (a)
expressly subject to Sections 3.3 and 3.4 of this Contract; and (b) except as
otherwise expressly provided in this Contract, Purchaser shall not have the
right to terminate this Contract based on discovery of any new, additional or
supplementary information after expiration of the Feasibility Period.

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser.  If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser's right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser's obligation to purchase the Property
shall be conditional only as otherwise provided in this Contract.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment. 

3.4              Purchaser Indemnification.

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, materialmen's liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys' fees, including the cost of appeals) (collectively,
"Losses") arising from or related to Purchaser's or its Consultants' entry onto
the Property, and any Inspections or other acts by Purchaser or Purchaser's
Consultants with respect to the Property during the Feasibility Period or
otherwise.  Purchaser shall not be liable for any damages incurred by Seller
resulting from the mere discovery of a pre-existing condition at or with regard
to the Property, if such pre-existing condition is not exacerbated by any act or
omission of Purchaser; provided, however, if Purchaser proceeds with acquisition
of the Property after expiration of the Feasibility Period, Purchaser shall
accept the Property subject to such pre-existing condition and any liabilities
associated therewith.  Notwithstanding the foregoing, Purchaser shall not be
liable to Seller in any manner on account of any of Purchaser's discussions with
the Association (or its attorneys) regarding the Facilities Agreement or the
Association Litigation (as defined herein) unless (in the course of such
discussions) Purchaser shall willfully or maliciously seek or attempt to
undermine the position of Seller in connection with the Facilities Agreement or
the Association Litigation.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser desires to perform any invasive
tests, Purchaser shall give prior written notice thereof to Seller, which notice
shall be accompanied by a detailed description and plan of the invasive tests
Purchaser desires to perform.  Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall, at Purchaser's sole
cost and expense, and in accordance with all applicable environmental laws,
dispose of any hazardous materials which have been specifically removed from or
at the Property by Purchaser or its agents, representatives, employees or
designees in connection with Purchaser's environmental studies.  Purchaser shall
use reasonable efforts to minimize disruption to Tenants in connection with
Purchaser's or its Consultants' activities pursuant to this Section.  No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller.  If Purchaser or its Consultants
shall cause any damage to the Property during the course of its entry on or
Inspections of the Property, Purchaser hereby agrees to restore, at Purchaser's
sole cost and expense, the Property to the same condition existing immediately
prior to Purchaser's exercise of its rights pursuant to this Article III. 
Purchaser shall maintain and cause its third party consultants to maintain (a)
casualty insurance and commercial general liability insurance with coverages of
not less than $1,000,000.00 for injury or death to any one person and
$3,000,000.00 for injury or death to more than one person and $1,000,000.00 with
respect to property damage, and (b) worker's compensation insurance for all of
their respective employees in accordance with the law of the state in which the
Property is located.  Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser's or Purchaser's
Consultants' entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date.

3.5              Property Materials.

3.5.1        Within 3 Business Days after the Effective Date, and to the extent
the same have not already been provided by Seller to Purchaser, Seller agrees to
use reasonable efforts to deliver to Purchaser, or at Seller's option make
available at the Property, copies of such documents and information concerning
the Property that are in Seller's possession or reasonable control, other than
such documents and information that Seller deems to be confidential or
proprietary (collectively, the "Materials").  To the extent copies of the Leases
are available and in Seller's reasonable possession and control, Seller agrees
to make such copies of the Leases available to Purchaser at the Property. 

3.5.2        Except as expressly set forth in Seller's Representations, Seller
makes no representations or warranties, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own Inspections and Consultants with respect to all
matters which it deems relevant to its decision to acquire, own and operate the
Property.  All Materials and Third-Party Reports shall be either returned or
certified to Seller as destroyed by Purchaser if this Contract is terminated for
any reason.

3.5.3        Not later than 3 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) the most recent rent roll for the Property, which is the
rent roll Seller uses in the ordinary course of operating the Property (the
"Rent Roll").  Seller makes no representations or warranties regarding the Rent
Roll other than the express representation set forth in Section 6.1.5.

3.5.4        Not later than 3 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) a list of all current Property Contracts (the "Property
Contracts List").  Seller makes no representations or warranties regarding the
Property Contracts List other than the express representations set forth in
Section 6.1.6. 

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Seller shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
then there shall be no Terminated Contracts and Purchaser shall assume all
Property Contracts at the Closing.  If Purchaser delivers the Property Contracts
Notice to Seller on or before the expiration of the Feasibility Period, then
Seller shall execute and deliver, on or before Closing, a vendor termination
notice (in the form attached hereto as Exhibit F) for each Terminated Contract
informing the vendor(s) of the termination of such Terminated Contract as of the
Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
"Vendor Terminations").  To the extent that any Property Contract to be assigned
to Purchaser requires vendor consent, then, prior to the Closing, Purchaser and
Seller shall attempt to obtain from each applicable vendor a consent (each a
"Required Assignment Consent") to such assignment.  If such Required Assignment
Consent cannot be obtained, then the applicable Property Contract shall be
treated as a Terminated Contract, subject to the first sentence of this Section
3.6, and Seller shall send a Vendor Termination on or before Closing.  Purchaser
shall indemnify, hold harmless and, if requested by Seller (in Seller's sole
discretion), defend (with counsel approved by Seller) Seller's Indemnified
Parties from and against any and all Losses arising from or related to a failure
to obtain such consents.

3.7              Jointly Owned Facilities.  Certain portions of the Property
("Jointly Owned Facilities") are jointly owned with East Townhouses Association,
a Michigan nonprofit Corporation ("Association") and such Jointly Owned
Facilities are governed pursuant to the terms of an agreement recorded against
the Property ("Facilities Agreement").  Purchaser shall have the right to: (i)
contact the Association to discuss matters relating to the Facilities Agreement,
(ii) discuss the Association Litigation (as defined herein) with Seller's
attorneys (both inside and outside counsel), and (iii) contact the Association's
attorney involved in the Association Litigation after providing Seller with
reasonable advance notice prior to any contact with the Association's attorney
and scheduling such contact and meetings to permit Seller to have a
representative present during all such conversations and meetings with the
Association's attorney; provided, however, in the case of (i), (ii) and (iii)
Seller shall have the right, but not the obligation, to designate a
representative to participate in such discussions and any such discussions shall
be subject to Section 13.13 of this Contract.  Purchaser shall not be obligated
to pay for any attorneys' fees or costs imposed by Seller's attorneys (inside or
outside counsel) in connection with (i), (ii) or (iii) above regardless of
Purchaser's obligation to pay for its own diligence expenses in connection with
this Contract.  In no event shall Seller be obligated to pay for any attorneys'
fees or costs imposed by the Association's attorneys in connection with (i),
(ii) or (iii) above.  On the Closing Date, all of Seller's appointed
representatives, if any, to the Management Committee, if any, as defined in the
Facilities Agreement, shall resign from the Management Committee, such
resignation to be effective on the Closing Date.  If Selected Lender requires
Purchaser to obtain an estoppel certificate from the Association prior to
Closing, Seller shall use good faith efforts to reasonably cooperate and assist
Purchaser with regard to Purchaser's obtaining such estoppel. 

3.8              Inventory of Fixtures and Tangible Personal Property.  During
the Feasibility Period, Seller will generate and deliver to Purchaser an
inventory of Fixtures and Tangible Personal Property located within the
management office (and including a list of maintenance vehicles and equipment)
to be conveyed to Purchaser pursuant to this Contract, but such inventory will
not include any Fixtures and Tangible Personal Property located within the units
which are leased at the Property.  On or before the expiration of the
Feasibility Period, Purchaser shall be responsible for (a) reviewing the
inventory of Fixtures and Tangible Personal Property, (b) inspecting the
Property for accuracy of such inventory, and (c) inspecting the Tenant units at
the Property to determine the Fixtures and Tangible Personal Property located
therein.

Article IV
TITLE

4.1              Title Documents.  Within 10 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment or
preliminary title report ("Title Commitment") to provide a standard American
Land Title Association owner's title insurance policy for the Land and
Improvements, using the 2006 ALTA policy jacket, in an amount equal to the
Purchase Price (the "Title Policy"), together with copies of all instruments
identified as exceptions therein (together with the Title Commitment, referred
to herein as the "Title Documents").  Seller shall be responsible only for
payment of the base premium for the Title Policy.  Purchaser shall be solely
responsible for payment of all other costs relating to procurement of the Title
Commitment, the Title Policy, and any requested endorsements.

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser any existing survey of the
Property (the "Existing Survey").  Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey, together with the Existing Survey,
is referred to herein as the "Survey"). 

4.3              Objection and Response Process.  On or before the date which is
20 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, prior to
Closing, if any.  If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with the Response Notice or the lack of Response Notice, Purchaser
may, as its exclusive remedy, exercise its right to terminate this Contract
prior to the expiration of the Feasibility Period in accordance with the
provisions of Section 3.2.  If Purchaser fails to timely exercise such right,
Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections set forth in the Response Notice (or if no
Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.  If Seller elects to
cure any Objection in its Response Notice pursuant to this Section 4.3, but is
unable to do so prior to Closing, Seller shall not be in default under this
Contract and Purchaser may, as its exclusive remedy, terminate this Contract by
giving written notice thereof to Seller.

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;

4.4.2        All Leases;

4.4.3        Applicable zoning and governmental regulations and ordinances;

4.4.4        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Existing Deed of Trust.  It is understood and agreed that,
whether or not Purchaser gives an Objection Notice with respect thereto, any
deeds of trust and/or mortgages which secures any sum of money borrowed by
Seller (collectively, the "Deed of Trust") shall not be deemed Permitted
Exceptions, whether Purchaser gives further written notice of such or not, and
shall be paid off, satisfied, discharged and/or cured from proceeds of the
Purchase Price at Closing.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment or
Existing Survey discloses any additional item that materially adversely affects
title to the Property which was not disclosed on any version of or update to the
Title Commitment delivered to Purchaser during the Feasibility Period (the "New
Exception"), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the "New Exception Review Period") to review and notify
Seller in writing of Purchaser's approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception; provided, however, that Seller shall be obligated to cure  monetary
liens of a specific and ascertainable amount if such monetary liens are caused
by Seller, by causing the Title Insurer to either, in Seller's sole discretion,
delete or insure over such monetary liens in the Title Policy.  If Seller elects
to cure the New Exception, Seller shall be entitled to reasonable adjournments
of the Closing Date to cure the New Exception, not to exceed 30 days in the
aggregate and, in such event, Seller shall be responsible for the incremental
expense charged by the Selected Lender, if any, incurred by Purchaser to extend
to the Closing Date any expiring interest rate lock in connection with
Purchaser's financing of the acquisition of the Property.  If Seller fails to
deliver a notice to Purchaser within 3 days after the expiration of the New
Exception Review Period, Seller shall be deemed to have elected not to cure the
New Exception.  If Purchaser is dissatisfied with Seller's response, or lack
thereof, Purchaser may, as its exclusive remedy elect either:  (i) to terminate
this Contract, in which event the Deposit shall be promptly returned to
Purchaser or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify Seller of its election
to terminate this Contract in accordance with the foregoing sentence within the
earlier of (i) 6 days after the expiration of the New Exception Review Period,
or (ii) the Closing Date, Purchaser shall be deemed to have elected to approve
and irrevocably waive any objections to the New Exception.

4.7              SEC Clearance Period. 

4.7.1        Purchaser acknowledges that prior to consummating the transaction
contemplated in this Contract, Seller must satisfy certain requirements imposed
by the Securities and Exchange Commission ("SEC") relating to obtaining approval
of the transaction under applicable partnership documents.  The requirements
imposed by the SEC and the related approval of the transaction under applicable
partnership documents shall be referred to collectively herein as the
"SEC/Partnership Approvals".  Prior to expiration of the Feasibility Period,
Purchaser shall obtain a loan commitment from the Selected Lender (defined
below) for financing Purchaser's acquisition of the Property on terms and
conditions satisfactory to Purchaser, in Purchaser's sole and absolute
discretion ("Loan Commitment") and agrees to notify Seller in writing upon
receipt of such Loan Commitment and to provide Seller with a redacted copy of
such Loan Commitment upon receipt from Lender. 

4.7.2        Seller agrees to notify Purchaser in writing upon satisfaction of
its SEC requirements relating to this transaction.  The "SEC Clearance Period"
shall mean the period of time commencing upon expiration of the Feasibility
Period and ending on the date upon which Seller has delivered notice to
Purchaser under the proceeding sentence.  Seller shall notify Purchaser within 2
Business Days of its initial submission to the SEC of documents related to
obtaining the SEC/Partnership Approvals.    

4.7.3        The term "SEC Period 1" shall mean that period of time beginning on
the first day after the date on which the Feasibility Period expires and ending
upon the earlier to occur of: (i) the date which is 30 days after expiration of
the Feasibility Period, or (ii) the date on which the SEC Clearance Period
expires.  If during SEC Period 1 and provided Purchaser complies with all of its
obligations under this Contract (including, without limitation, this Section
4.7), the Selected Lender requires a Material Modification (defined below) to
the Loan Commitment, which Purchaser shall evidence by providing to Seller a
copy of the original, executed Loan Commitment and the revised Loan Commitment
or other written evidence from the Selected Lender of its modified requirements
to the original Loan Commitment, Purchaser shall have the right to terminate
this Contract by delivering written notice to Seller in strict accordance with
Section 13.6 at any time but no later than the date which is 2 Business Days
after the expiration of SEC Period 1 ("SEC Termination Notice"), in which event
this Contract shall be of no further force and effect, subject to and except for
the Survival Provisions, and Purchaser shall be entitled to a return of the
Deposit.  If Purchaser fails to provide Seller with the SEC Termination Notice
on or prior to the date which is 2 Business Days after expiration of SEC Period
1, in strict accordance with Section 13.6, Purchaser's right to terminate with
respect to SEC Period 1 under this Section 4.7.3 shall be permanently waived,
this Contract shall remain in full force and effect, and the Deposit shall be
nonrefundable, except as otherwise expressly set forth herein. 

4.7.4        The term "SEC Period 2" shall mean that period of time beginning 31
days after expiration of the Feasibility Period and ending upon expiration of
the SEC Clearance Period.  If during SEC Period 2, and provided Purchaser
complies with all of its obligations under this Contract (including, without
limitation, this Section 4.7), the Selected Lender requires a Material
Modification (defined below) to the Loan Commitment, which Purchaser shall
evidence by providing to Seller a copy of the original, executed Loan Commitment
and the revised Loan Commitment or other written evidence from the Selected
Lender of its modified requirements to the original Loan Commitment, Purchaser
shall have the right to terminate this Contract by delivering written notice to
Seller at any time but no later than the date which is 2 Business Days after the
expiration of the SEC Clearance Period, in which event this Contract shall be of
no further force and effect, subject to and except for the Survival Provisions.
If Purchaser terminates the Contract with respect to SEC Period 2 under this
Section 4.7.4, Purchaser shall be entitled to recover, in addition to the return
of its Deposit, its direct and actual out-of-pocket expenses and costs which
must be documented by paid invoices to third parties in connection with this
transaction, which damages shall not exceed $50,000.00 in the aggregate. At
Seller's request Purchaser agrees that it shall promptly deliver to Seller a
quitclaim assignment of all of Purchaser's right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials paid for with the out-of-pocket expenses reimbursed by Seller pursuant
to the preceding sentence.  If Purchaser fails to provide Seller with the SEC
Termination Notice on or prior to the date which is 2 Business Days after
expiration of the SEC Clearance Period, in strict accordance with Section 13.6,
Purchaser's right to terminate with respect to SEC Period 2 under this Section
4.7.4 shall be permanently waived, this Contract shall remain in full force and
effect, and the Deposit shall be nonrefundable, except as otherwise expressly
set forth herein. 

4.7.5        The term "Material Modification" shall mean a material adverse
change (not caused by any action of the Purchaser) to the terms of the Loan
Commitment, as the same are previously agreed to by Purchaser and Selected
Lender prior to expiration of the Feasibility Period.  Without limiting the
foregoing, it is agreed that any of the following shall constitute a Material
Modification for purposes of this Section 4.7: (a) any increase in the interest
rate of the loan, (b) any modification to the term of the loan, (c) any
reduction in the proceeds available to Purchaser under the loan or (d) any
modification to the recourse provisions with respect to Purchaser (or any
guarantor) under the loan terms.     

4.7.6        Notwithstanding anything herein to the contrary and provided the
SEC Clearance Period has not expired, Seller shall have the right to terminate
this Contract by delivering written notice to Purchaser at any time prior to the
date which is the later of (a) 30 days after expiration of the Feasibility
Period, or (b) 30 days after Seller's receipt of initial comments from the SEC
to the information statement, in which event this Contract shall be of no
further force and effect, subject to and except for the Survival Provisions, and
Escrow Agent shall forthwith return the Deposit to Purchaser.  The parties agree
that Seller's right to terminate this Contract pursuant to the immediately
preceding sentence shall only be exercised by Seller, in Seller's sole and
absolute discretion, for reasons relating to the SEC/Partnership Approvals.  If
Seller terminates the Contract pursuant to this Section 4.7.6, Purchaser shall
be entitled to recover, in addition to the return of its Deposit, its direct and
actual out-of-pocket expenses and costs which must be documented by paid
invoices to third parties in connection with this transaction, which damages
shall not exceed $50,000.00 in the aggregate.  At Seller's request, Purchaser
agrees that it shall promptly deliver to Seller a quitclaim assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the preceding sentence. 

4.8              Purchaser Financing.  Purchaser assumes full responsibility to
obtain the funds required for settlement, and Purchaser's acquisition of such
funds shall not be a contingency to the Closing.  Prior to expiration of the
Feasibility Period, Purchaser shall select either Federal National Mortgage
Association or Federal Home Loan Mortgage Corporation as its Lender (either,
upon designation by Purchaser, the "Selected Lender").  Notwithstanding the
foregoing, if the Selected Lender (a) becomes the subject of any bankruptcy
proceeding, receivership or similar court-mandated liquidation proceeding which
prevents the Selected Lender from providing financing to any multi-family real
estate projects in the State of Michigan (including, without limitation, to
Purchaser); (b) is prohibited by a court of competent jurisdiction, injunction
or similar action by the Federal Government of the United States (or agency
thereof with relevant jurisdiction over Selected Lender) from providing
financing to all multi‑family projects in the State of Michigan; or (c) adopts a
rule, standard or program whereby Selected Lender elects not to make loans
within the State of Michigan generally or the geographic area within the State
of Michigan where the Property is located, then, provided that Purchaser is not
in default under the terms of this Contract, Purchaser shall be permitted one
60-day extension of the Closing Date specified in Section 5.1 by:  (i)
delivering written notice to Seller upon the earlier to occur of:  (x) 10 days
prior to the scheduled Closing Date, or (y) within three (3) Business Days of
receipt of such information regarding the Selected Lender; and (ii)
simultaneously with such notice to Seller, delivering to Escrow Agent the amount
of $50,000.00, which amount when received by Escrow Agent shall be added to the
Deposit hereunder, and shall be held, credited and disbursed in the same manner
as provided hereunder with respect to the Deposit.

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur upon the date which is
the later of (a) 25 days after expiration of the SEC Clearance Period, or (b) 25
days after expiration of the Feasibility Period (the "Closing Date") through an
escrow with Escrow Agent, whereby Seller, Purchaser and their attorneys need not
be physically present at the Closing and may deliver documents by overnight air
courier or other means.

5.2              Seller Closing Deliveries.  Except for the closing statement
which shall be delivered on or before the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:

5.2.1        Covenant Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        Seller's counterpart signature to the closing statement prepared by
Title Insurer.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll and updated Tenant Security Deposit Balance
effective as of a date no more than 3 Business Days prior to the Closing Date;
provided, however, that the content of such updated Rent Roll shall in no event
expand or modify the conditions to Purchaser's obligation to close as specified
under Section 8.1.

5.2.10    An updated Property Contracts List effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.

5.2.11    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.

5.2.12    Notification letters to all Tenants prepared and executed by Seller in
the form attached hereto as Exhibit G, which shall be delivered to all Tenants
by Purchaser immediately after Closing.

5.2.13    Copies of notification letters to all vendors under Property Contracts
assigned to Purchaser, informing such vendors of the assignment and assumption
of Property Contracts by Purchaser; provided, however, Seller shall have no
obligation or liability with respect to the verification or accuracy of any
vendor address or guaranteeing the delivery of such notification letter to any
vendor.

5.2.14    Copies of resignations of Seller appointed representatives from the
Management Committee, if any, effective as of the Closing Date.

5.3              Purchaser Closing Deliveries.  Except for: (i) the closing
statement which shall be delivered on or before the Closing Date, and (ii) the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.3, Purchaser shall deliver to Escrow Agent, each of the following
items no later than 1 Business Day prior to the Closing Date:

5.3.1        The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2        Purchaser's counterpart signature to the closing statement prepared
by Title Insurer.

5.3.3        A countersigned counterpart of the Bill of Sale in the form
attached hereto as Exhibit C.

5.3.4        A countersigned counterpart of the General Assignment.

5.3.5        A countersigned counterpart of the Leases Assignment.

5.3.6        Notification letters to all Tenants prepared by Seller and
countersigned by Purchaser in the form attached hereto as Exhibit G, which shall
be delivered to all Tenants by Purchaser immediately after Closing.

5.3.7        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.8        Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.

5.3.9        A Real Property Transfer Affidavit (Michigan Form L-4260) (Rev.
1-09) in the form attached hereto as Exhibit I.

5.4              Closing Prorations and Adjustments.

5.4.1        General.  Except for real and personal property taxes, which shall
be prorated as described in Section 5.4.4, all normal and customarily proratable
items, including, without limitation, collected rents, operating expenses, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date.  Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 prior to Closing and
shall use good faith efforts to deliver such Proration Schedule 2 days prior to
Closing. 

5.4.2        Operating Expenses.  Except for real and personal property taxes,
which shall be prorated as described in Section 5.4.4, all of the operating,
maintenance, taxes and other expenses incurred in operating the Property that
Seller customarily pays, and any other costs incurred in the ordinary course of
business for the management and operation of the Property, shall be prorated on
an accrual basis.  Seller shall pay all such expenses that accrue prior to the
Closing Date and Purchaser shall pay all such expenses that accrue from and
after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.  Seller shall have
no responsibility or liability for Purchaser's failure to arrange utility
service for the Property as of the Closing Date.  Purchaser shall indemnify,
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to arrange
utility service as of the Closing Date.

5.4.4        Real Property and Personal Property Taxes.  Any ad valorem or
similar taxes for the Property, including real and personal property taxes, will
be allocated as follows:

5.4.4.1            Tax Bills Subject to Proration.  The only taxes subject to
proration are those billed within 12 months before the Closing Date.  Taxes
billed more than 12 months before the Closing Date are Seller's responsibility
and not subject to proration.  Taxes billed on or after Closing Date are
Purchaser's responsibility and not subject to proration.  Taxes are deemed
billed as of the date the tax bill is mailed by the applicable local
governmental unit, which the parties acknowledge is normally on or about July 1
and December 1 in Michigan.

5.4.4.2            Proration Method.  Tax bills subject to proration will be
deemed paid in advance for the 1-year period beginning on the date those taxes
are billed.  Seller is responsible for that portion of a prorated tax bill
allocable to the period from the date of the tax bill through the day before the
Closing Date.  The Purchaser is responsible for the balance of each prorated tax
bill.

5.4.4.3            Example.  Assume a Closing Date of October 1, 2010. 
Proration applies only to tax bills mailed within the previous 12 months, which
would include only the December 1, 2009 tax bill and the July 1, 2010 tax bill. 
Assuming Seller paid both of these tax bills before closing, the Purchaser must
reimburse the Seller for two-twelfths of the December 1, 2009 bill,
corresponding to the period from October 1, 2010 to December 1, 2010.  The
Purchaser must reimburse the Seller for nine-twelfths of the July 1, 2010 tax
bill, corresponding to the period of time from October 1, 2010 to July 1, 2011. 
The Purchaser is responsible for the December 1, 2010 tax bill without
proration.

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations under the Property Contracts assumed by Purchaser; however,
operating expenses and income shall be prorated under Section 5.4.2.

5.4.6        Leases. 

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  In addition, if
Purchaser elects to terminate any utility rebilling contract associated with the
Property, then Seller shall receive a credit at Closing equal to the average of
the amount of the monthly utility bill associated with the Property for the
preceding 12 months, multiplied by 2.  Notwithstanding the foregoing, no
prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the "Uncollected Rents").  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller's favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  For a period of 180 days
following Closing, Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions (which shall not include an
obligation to commence legal action) to collect Uncollected Rents. 
Notwithstanding the foregoing, Purchaser's obligation to collect Uncollected
Rents shall be limited to Uncollected Rents of not more than 90 days past due,
and Purchaser's collection of rents shall be applied, first, towards rent due
and owing under the Leases after Closing, second, to Purchaser's reasonable
third-party costs of such collection, and third, to Uncollected Rents.  After
the Closing, Seller shall continue to have the right, but not the obligation, in
its own name, to demand payment of and to collect Uncollected Rents owed to
Seller by any Tenant, which right shall include, without limitation, the right
to continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to terminate any Leases after Closing or evict any Tenants in any action to
collect Uncollected Rents.  Purchaser agrees to cooperate with Seller in
connection with all efforts by Seller to collect such Uncollected Rents and to
take all steps, whether before or after the Closing Date, as may be necessary to
carry out the intention of the foregoing; provided, however, that Purchaser's
obligation to cooperate with Seller pursuant to this sentence shall not obligate
Purchaser to terminate any Tenant lease with an existing Tenant or evict any
existing Tenant from the Property.

5.4.6.2            Subject to the provisions set forth in Section 7.1, at
Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage,
pet or other refundable deposits paid by any of the Tenants to secure their
respective obligations under the Leases, together, in all cases, with any
interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Subject to
Section 11.5, Seller shall have the risk of loss of the Property until 11:59
p.m. the day prior to Closing Date ("Risk of Loss Transfer"), after which time
the risk of loss shall pass to Purchaser and Purchaser shall be responsible for
obtaining its own insurance thereafter.

5.4.8        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.4.9        Closing Costs.  Seller shall pay any transfer, gross receipts or
similar taxes.  Purchaser shall pay the cost of recording the Deed and any
mortgage, any premiums or fees required to be paid by Purchaser with respect to
the Title Policy pursuant to Section 4.1, and one-half of the customary closing
costs of the Escrow Agent.  Seller shall pay the base premium for the Title
Policy to the extent required by Section 4.1, the cost of recording any
instruments required to discharge any liens or encumbrances against the Property
not caused by Purchaser's actions, and one-half of the customary closing costs
of the Escrow Agent.

5.4.10    Facilities Agreement.  At Closing, Purchaser shall assume the
obligations of Seller set forth in the Facilities Agreement; provided, however,
operating expenses and income thereunder shall be prorated as of the Closing
Date as set forth in Section 5.4.1 and Section 5.4.2.   

5.4.11    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than three (3) years after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records.

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 60 days after Closing, or (b) subject to such 60-day period, unless such
items exceed $5,000.00 in the aggregate.

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1.

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and, subject to Section 8.2.5, has or at the Closing shall have the entity power
and authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller's ability to consummate the transaction contemplated by this Contract or
on the Property.  Subject to Section 8.2.5, this Contract is a valid and binding
agreement against Seller in accordance with its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller's current insurance policy(ies), to
Seller's knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property, other than East Townhouses Association v. ORP
One L.L.C., Wayne County Circuit Court, State of Michigan, Case No. 09-007419-CH
(the "Association Litigation");

6.1.4        To Seller's knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date;

6.1.5        To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects; and

6.1.6        To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects.

6.1.7        Seller is not a Prohibited Person.

6.1.8        To Seller's knowledge, except for third party persons who hold
direct or indirect ownership interests in Seller, none of Seller's affiliates or
parent entities is a Prohibited Person.

6.1.9        To Seller's knowledge, except for third party persons who hold
direct or indirect ownership interests in Seller, the Property is not the
property of or beneficially owned by a Prohibited Person.

6.1.10    To Seller's knowledge, except for third party persons who hold direct
or indirect ownership interests in Seller, the Property is not the proceeds of
specified unlawful activity as defined by 18 U.S.C. § 1956(c)(7). 

6.1.11    To Seller's knowledge:  (A) no hazardous or toxic materials or other
substances regulated by applicable federal or state environmental laws are
stored by Seller on, in or under the Property in quantities which violate
applicable laws governing such materials, and (B) the Property is not used by
Seller for the storage, treatment, generation or manufacture of any hazardous or
toxic materials or other substances in a manner which would constitute a
violation of applicable federal or state environmental laws. 

6.1.12    To Seller's knowledge:  (A) no management agents or other personnel
employed in connection with the operation of the Property have the right to
continue such employment after the Closing Date; (b) there are no collective
bargaining agreements existing with respect to the Property; and (c) there are
no claims for brokerage commissions or fees with respect to the Leases which
will survive Closing or remain unpaid after the Closing Date for which Purchaser
will be responsible.

6.1.13    Seller maintains insurance on the Property in amounts not less than
the full replacement cost (without depreciation) of the Property (above
foundations and excluding any personal property of Tenants), against fire and
such other risks as may be included in standard forms of "Special Form" coverage
insurance.

6.2              AS-IS.  Except as otherwise expressly set forth in Seller's
Representations:

6.2.1        The Property is expressly purchased and sold "AS IS," "WHERE IS,"
and "WITH ALL FAULTS." 

6.2.2        The Purchase Price and the terms and conditions set forth herein
are the result of arm's-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller's
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property. 

6.2.3        Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions in the Materials or other conditions
affecting the Property. 

6.2.4        Purchaser represents and warrants that, as of the date hereof and
as of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing. 

6.2.5        Prior to Closing, Seller shall have the right, but not the
obligation, to enforce its rights against any and all Property occupants, guests
or tenants.  Purchaser agrees that the departure or removal, prior to Closing,
of any of such guests, occupants or tenants shall not be the basis for, nor
shall it give rise to, any claim on the part of Purchaser, nor shall it affect
the obligations of Purchaser under this Contract in any manner whatsoever; and
Purchaser shall close title and accept delivery of the Deed with or without such
tenants in possession and without any allowance or reduction in the Purchase
Price under this Contract.

6.2.6        Purchaser hereby releases Seller from any and all claims and
liabilities relating to the matters set forth in this Section. 

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of 6
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser commenced litigation against Seller during the
Survival Period for breach of any of Seller's Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $400,000.00 in
any individual instance or in the aggregate for all breaches of Seller's
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller's Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.00.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager
and the Community Manager and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Seller, or any affiliate of Seller, or to impose upon such Regional Property
Manager and Community Manager any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Regional Property Manager and Community Manager any individual personal
liability.  As used herein, the term "Regional Property Manager" shall refer to
Susan Granado who is the regional property manager handling this Property and
the term "Community Manager" shall refer to Matt Previch who is the community
manager handling this Property.

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser.  The compliance with or fulfillment of the terms and conditions
hereof will not conflict with, or result in a breach of, the terms, conditions
or provisions of, or constitute a default under, any contract to which Purchaser
is a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract.  This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed, any new or renewed Leases shall not have a
term in excess of 1 year and any new Property Contract shall be terminable upon
30 days notice without penalty.  After expiration of the Feasibility Period,
Seller shall not apply to the payment of rent any Tenant Deposits held by Seller
with respect to any of the Leases. 

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  From the Effective Date until expiration of the
Feasibility Period, Seller may voluntarily create or cause any utility easements
and temporary construction easements to attach to the Property in the ordinary
course of business after providing Purchaser with notice. From and after the
expiration of the Feasibility Period, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
(other than Leases and Property Contracts as provided in Section 7.1) unless
Purchaser approves such lien or encumbrance, which approval shall not be
unreasonably withheld, conditioned or delayed.  If Purchaser approves any such
subsequent lien or encumbrance, the same shall be deemed a Permitted Exception
for all purposes hereunder.

7.4              Tax Appeals.  If any tax reduction proceedings, tax protest
proceedings or tax assessment appeals for the Property, relating to any calendar
years through and including the calendar year of Closing are pending at the time
of Closing, Seller reserves and shall have the right to continue to prosecute
and/or settle the same without the consent of Purchaser.  Seller hereby reserves
and shall have the exclusive right, at any time after the Closing Date, to
institute a tax reduction proceeding, tax protest proceeding or tax assessment
appeal for the Property with respect to real estate taxes attributable to
calendar years 2007, 2008, 2009, 2010 and any subsequent year through the year
in which Closing occurs, and Seller shall have the right to prosecute and/or
settle the same without the consent of Purchaser.  Purchaser agrees that it
shall not independently institute any tax reduction proceedings, tax protest
proceedings, or tax assessment appeals for the Property with respect to the
2007, 2008, 2009, 2010 or any subsequent year through the year in which Closing
occurs.  Purchaser agrees that it (a) shall provide Seller with written notice
and a copy of any and all correspondence related to any tax reduction
proceedings, tax protest proceedings, or tax assessment appeals for the Property
initiated by any taxing entity with respect to the 2007, 2008, 2009, 2010 or any
subsequent year through the year in which Closing occurs tax years within 5 days
of receipt of the same, and (b) shall permit Seller to defend and control the
defense of Seller against such taxing entity during any such proceeding or
appeal.  Purchaser shall cooperate with Seller in connection with the
prosecution and/or settlement of any such tax reduction proceedings, tax protest
proceedings or tax assessment appeals, whether initiated by Seller or any taxing
entity, including executing such documents as Seller may reasonably request in
order for Seller to prosecute and/or settle any such proceedings or appeals;
provided, however, Purchaser shall not be obligated to expend any third‑party,
out‑of‑pocket expenses in connection with such cooperation.  Any refunds or
savings in the payment of taxes resulting from any tax reduction proceedings,
tax protest proceedings or tax assessment appeals attributable to the period
prior to the Closing Date shall belong to Seller (except to the extent that
Purchaser gives Seller a proration credit therefore in which event the parties
shall ratably share in the refunds or savings) and any refunds or savings in the
payment of taxes attributable to the period from and after the Closing Date
shall belong to Purchaser.  All attorneys' fees and other expenses incurred in
obtaining such refunds or savings shall be apportioned between Seller and
Purchaser in proportion to the gross amount of such refunds or savings payable
to Seller and Purchaser in accordance with the prior sentence of this Section
7.4, respectively. 

7.5              Rent-Ready Units.  Seller agrees that, at Closing, Purchaser
shall receive a credit against the Purchase Price for the Property in an amount
equal to the product of (a) the number of Tenant Units on the date which is 7
days prior to the Closing Date which are vacant and not in Rent-Ready Condition,
and (b) $400.00.

7.6              Notices.  Seller shall provide Purchaser with copies of written
notices received by Seller, to Seller's knowledge, from the Effective Date until
the Closing Date which assert any material breach of agreements, laws, codes,
covenants or permits applicable to the Property or any Leases.

7.7              Association Litigation.  Seller agrees to provide Purchaser
promptly upon receipt copies of any and all pleadings, letters, notices, demands
or other documents filed by Seller or received by Seller in connection with the
Association Litigation.  After the Feasibility Period expires: (i) Seller shall
not settle or compromise the Association Litigation unless Purchaser has first
approved the terms of any such settlement or compromise, such approval by
Purchaser shall not be unreasonably withheld, conditioned or delayed  and (ii)
Seller shall obtain the prior input  of Purchaser as to any pleading, notice, or
demand to be served or filed by Seller in connection with the Association
Litigation. 

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder; and

8.1.4        Neither Seller nor Seller's managing member shall be a debtor in
any bankruptcy proceeding.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Neither Purchaser nor Purchaser's members shall be a debtor in any
bankruptcy proceeding;

8.2.5        Seller shall have received all SEC/Partnership Approvals; and

8.2.6        There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.  If Seller
terminates this Contract for failure of the condition set forth in Section
8.2.5, Purchaser shall be entitled to a return of its Deposit and to recover its
direct and actual out-of-pocket expenses and costs which must be documented by
paid invoices to third parties in connection with this transaction, including
any costs incurred by Purchaser to obtain or maintain its Loan Commitment and/or
any interest rate lock with Selected Lender after expiration of the SEC
Clearance Period; provided, however, in no event shall such damages exceed
$300,000.00 in the aggregate.  If Seller terminates the Contract for failure of
any condition set forth in this Section 8.2 (other than Section 8.2.5) the
preceding sentence shall not apply.  Purchaser further agrees that at Seller's
request it shall promptly deliver to Seller a quitclaim assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant this Section.  The parties
expressly acknowledge that Seller also has a termination right under Section
4.7.6 and if Seller terminates this Contract under Section 4.7.6, Purchaser may
recover its direct and actual out-of-pocket expenses and costs, which damages
shall not exceed $50,000 in the aggregate, and such damages must be documented
by paid invoices to third parties in connection with this transaction in
accordance with the provisions of Section 4.7.6. 

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with Moran and Company, One North Franklin, Suite 700, Chicago,
Illinois 60606 ("Broker") in connection with this Contract.  Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party. 

9.2              Broker Commission.  If Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults on its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price in accordance with Article II and close on the
purchase of the Property on the Closing Date, then, immediately and without the
right to receive notice or to cure pursuant to Section 2.3.3, Purchaser shall
forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to Seller,
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  If Purchaser defaults on any of its other representations,
warranties or obligations under this Contract, and such default continues for
more than 10 days after written notice from Seller, then Purchaser shall forfeit
the Deposit, and the Escrow Agent shall deliver the Deposit to Seller, and
neither party shall be obligated to proceed with the purchase and sale of the
Property.  The Deposit is liquidated damages and recourse to the Deposit is,
except for Purchaser's indemnity and confidentiality obligations hereunder,
Seller's sole and exclusive remedy for Purchaser's failure to perform its
obligation to purchase the Property or breach of a representation or warranty. 
Seller expressly waives the remedies of specific performance and additional
damages for such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT
SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN
ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES
DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT
LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2          Seller Default.  If Seller (i) defaults on its obligations
hereunder to deliver to Escrow Agent the deliveries specified under Section 5.2
on the date required thereunder, or to close on the sale of the Property on the
Closing Date, or (ii) prior to the Closing defaults on its covenants or
obligations under this Contract, and such default continues for more than 10
days after written notice from Purchaser, then, at Purchaser's election and as
Purchaser's exclusive remedy, Purchaser may either (a) terminate this Contract,
and all payments and things of value, including the Deposit, provided by
Purchaser hereunder shall be returned to Purchaser and Purchaser may recover, as
its sole recoverable damages (but without limiting its right to receive a refund
of the Deposit), its direct and actual out-of-pocket expenses and costs which
must be documented by paid invoices to third parties in connection with this
transaction, which damages shall not exceed $300,000.00 in the aggregate, or
(b) subject to the conditions below, seek specific performance of Seller's
obligation to close on the sale of the Property pursuant to this Contract (but
not damages).  Purchaser may seek specific performance of Seller's obligation to
close on the sale of the Property pursuant to this Contract only if, as a
condition precedent to initiating such litigation for specific performance,
Purchaser shall (x) not otherwise be in default under this Contract; and (y)
file suit therefor with the court on or before the 90th day after the Closing
Date.  If Purchaser fails to file an action for specific performance within 90
days after the Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above.  Purchaser
agrees that it shall promptly deliver to Seller a quitclaim assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
for demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the "Repairs") is more than $700,000.00 (a "Major Damage"), then
Seller shall have no obligation to make such Repairs, and shall notify Purchaser
in writing of such damage or destruction (the "Damage Notice").  If there is a
Major Damage, then Purchaser may elect, by delivering written notice to Seller
on or before the earlier of (x) Closing and (y) the date which is ten (10) days
after Purchaser's receipt of the Damage Notice, to terminate this Contract, in
which event the Deposit shall be returned to Purchaser.  In the event Purchaser
fails to timely terminate this Contract pursuant to this Section 11.1, this
transaction shall be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
of Repairs is equal to or less than $700,000.00 then this transaction shall be
closed in accordance with Section 11.3, notwithstanding such casualty.  In such
event, Seller may at its election endeavor to make such Repairs to the extent of
any recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller's election to
commence such Repairs, or Seller's ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller's election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller's rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs
(less any amounts which may already have been spent by Seller for Repairs).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs; provided however, that (except in the event of
emergency, as determined in Seller's sole discretion) Seller will consult with
Purchaser prior to entering into any such contract if Purchaser will likely have
to assume such Contract.  Notwithstanding the foregoing to the contrary, Seller
retains the sole right and authority to enter into any such contract.

11.5          Lender Refusal to Fund.  Notwithstanding the foregoing, if: (a) a
Major Damage occurs after the Risk of Loss Transfer but prior to disbursement of
the Purchase Price to Seller, and (b) such occurrence results in the Selected
Lender terminating its Loan Commitment or otherwise refusing to fund the loan
referenced in the Loan Commitment, then (notwithstanding the above) Purchaser
shall be entitled to terminate this Contract on the Closing Date, in which event
the Deposit shall be returned to Purchaser.   

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice before the earlier of (a) Closing and (b) the
date which is ten (10) days after Purchaser's receipt from Seller of notice of
the occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices 
may be given by an attorney for a party and when so given shall be deemed notice
from the party represented by such attorney.  All notices shall be sent to the
addressee at its address set forth following its name below:

To Purchaser:

 

c/o Trilogy Real Estate Group, LLC
360 N. Michigan Avenue, Suite 1400
Chicago, Illinois  60601
Attention:  David DiSanto and Jeffrey M. Katz
Telephone:  312-750-0900
Facsimile:  312-750-0909
Email:  ddisanto@trilogyreg.com and jkatz@trilogyreg.com

And

Levenfeld Pearlstein, LLC
2 North LaSalle Street, Suite 1300
Chicago, Illinois  60602
Attention:  Thomas G. Jaros, Esq.
Telephone:  312-476-7518
Facsimile:  312-346-8434
Email:  tjaros@lplegal.com

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

And:

ORP ONE L.L.C.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  303-793-4774

Facsimile:  720-493-6528

Email:  john.bezzant@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
Email:  john.spiegleman@aimco.com

and a copy to:

Moran and Company

One North Franklin, Suite 700
Chicago, Illinois  60606
Attention:  Peter W. Evans
Telephone:  312-407-6711
Facsimile: 312-407-6717

Email:  pevans@moranandco.com

and a copy to:

Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, Colorado  80202
Attention:  Catherine Gale, Esq.
Telephone:  303-223-1100
Facsimile:  303-223-1111
Email:  cgale@bhfs.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, Texas  77056

Attention:  Wendy Howell

Telephone:  713-625-8161

Email:  whowell@stewart.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Michigan shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  All claims, disputes and other matters in question arising
out of or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3 (it being agreed that amendments which
alter the date for performance of any obligation of the Escrow Agent under
Section 2.3 shall not be deemed an amendment of Section 2.3 requiring Escrow
Agent's joinder therein), and (b) the signature of the Broker shall not be
required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Seller and Purchaser shall not disclose the terms
and conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its investors, lenders, attorneys and accountants. 
Furthermore, Seller may disclose the terms and conditions of this Contract as is
necessary, in Seller's sole discretion, in order for Seller to fulfill the
conditions set forth in Section 8.2.5, and to make any public disclosures
required under federal or state securities laws or regulations.  Any information
obtained by Purchaser in the course of its inspection of the Property, and any
Materials provided by Seller to Purchaser hereunder, shall be confidential and
Purchaser shall be prohibited from making such information public to any other
person or entity other than its Consultants prior to Closing, without Seller's
prior written authorization, which may be granted or denied in Seller's sole
discretion.  In addition, each party shall use its reasonable efforts to prevent
its Consultants from divulging any such confidential information to any
unrelated third parties except for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Contract.  Unless and until the Closing occurs, Purchaser
shall not market the Property (or any portion thereof) to any prospective
purchaser or lessee without the prior written consent of Seller, which consent
may be withheld in Seller's sole discretion.  This Section 13.13 shall not apply
to information regarding this Contract or the transaction contemplated hereby to
the extent that (i) it is or becomes generally available to the public through
no action by Purchaser in violation of this Contract; (ii) it is or becomes
available to Purchaser on a non-confidential basis from a source other than
Seller which Purchaser does not know to be prohibited from disclosing such
information by a contractual, legal or fiduciary obligation of confidentiality;
(iii) it was known to Purchaser on a non‑confidential basis prior to disclosure
of such information to Purchaser under protection of this Contract or another
agreement between Purchaser and Seller; or (iv) disclosure is required by
subpoena or other applicable law or in connection with an enforcement of this
Contract by a party thereto.  After Closing and transfer of Property to
Purchaser, this Section 13.13 shall be of no further force and effect with
respect to the Materials, Deed, Bill of Sale, General Assignment, Leases
Assignment or documents delivered in accordance with Sections 5.2.7, 5.2.9,
5.2.10, 5.2.11, 5.2.12, 5.2.13 or 5.2.14; provided, however the material
economic terms and provisions of this Contract (and not the mere existence of
it) shall remain confidential and subject to the provisions of this Section
13.13. 

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation against the other to enforce its rights hereunder, the substantially
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation,
including the cost of in-house counsel and any appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein. 

13.19      No Personal Liability of Officers, Trustees or Directors.  Purchaser
acknowledges that this Contract is entered into by Seller which is a Maryland
limited liability company, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited liability company, and Seller agrees that none of
Purchaser, or Purchaser's partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.

13.20      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.21      No Recording.  Other than in connection with a lis pendens issued in
connection  with an action by Purchaser for specific performance in accordance
with Section 10.2, Purchaser shall not cause or allow this Contract or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller's prior written
consent, which consent may be withheld at Seller's sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.22      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.23      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.24      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.25      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2, 6.3,
6.5, 7.4, 9.1, 11.4, and 14.2; (c) any other provisions in this Contract, that
by their express terms survive the termination of this Contract or the Closing;
and (d) any payment or indemnity obligation of Purchaser under this Contract
(the foregoing (a), (b), (c) and (d) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.

13.26      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

13.27      WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

13.28      Exclusive Negotiations.  From the Effective Date up to and including
the end of the Feasibility Period, Seller shall not enter into any binding
contract with any third party for the sale of the Property unless such contract
is contingent on termination of this Contract and, further, shall not permit any
due diligence on or with respect to the Property during such period.  Upon
expiration of the Feasibility Period: (a) Seller shall terminate any contracts
entered into in accordance with the preceding sentence, and (b) Seller shall not
actively market the Property for sale to any third parties or accept, solicit or
negotiate any other agreement to sell the Property.   

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

14.2          Consent Agreement.  Testing (the "Testing") has been performed at
the Property with respect to lead-based paint.  Law Engineering and
Environmental Services, Inc. performed the Testing and reported its findings in
the Lead-Based Paint Free Certificate dated August 16, 2001, a copy of which has
been provided to Purchaser (the "Report").  The Report certifies the Property as
lead-based paint free.  By execution hereof, Purchaser acknowledges receipt of a
copy of the Report, the Lead-Based Paint Disclosure Statement attached hereto as
Exhibit H, and acknowledges receipt of that certain Consent Agreement (the
"Consent Agreement") by and among the United States Environmental Protection
Agency (executed December 19, 2001), the United States Department of Housing and
Urban Development (executed January 2, 2002), and AIMCO (executed December 18,
2001).  Because the Property has been certified as lead based paint free, Seller
is not required under the Consent Agreement to remediate or abate any lead-based
paint condition at the Property prior to the Closing.  Purchaser acknowledges
and agrees that (1) after Closing, Purchaser and the Property shall be subject
to the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement. 

 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

ORP ONE L.L.C.,

a Maryland limited liability company

 

By:       ORP CORPORATION I,

            a Maryland corporation,

            its managing member

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 


Purchaser:

 

TMF I FAIRLANE, LLC,

a Delaware limited liability company

 

By:  /s/David DiSanto

Name:  David DiSanto

Title:  CFO